Case 18-50077-btf11   Doc 189-7 Filed 02/12/19 Entered 02/12/19 15:05:50   Desc
                             Exhibit F Page 1 of 9


                                   EXHIBIT F
Case 18-50077-btf11   Doc 189-7 Filed 02/12/19 Entered 02/12/19 15:05:50   Desc
                             Exhibit F Page 2 of 9
Case 18-50077-btf11   Doc 189-7 Filed 02/12/19 Entered 02/12/19 15:05:50   Desc
                             Exhibit F Page 3 of 9
Case 18-50077-btf11   Doc 189-7 Filed 02/12/19 Entered 02/12/19 15:05:50   Desc
                             Exhibit F Page 4 of 9
Case 18-50077-btf11   Doc 189-7 Filed 02/12/19 Entered 02/12/19 15:05:50   Desc
                             Exhibit F Page 5 of 9
Case 18-50077-btf11   Doc 189-7 Filed 02/12/19 Entered 02/12/19 15:05:50   Desc
                             Exhibit F Page 6 of 9
Case 18-50077-btf11   Doc 189-7 Filed 02/12/19 Entered 02/12/19 15:05:50   Desc
                             Exhibit F Page 7 of 9
Case 18-50077-btf11   Doc 189-7 Filed 02/12/19 Entered 02/12/19 15:05:50   Desc
                             Exhibit F Page 8 of 9
Case 18-50077-btf11   Doc 189-7 Filed 02/12/19 Entered 02/12/19 15:05:50   Desc
                             Exhibit F Page 9 of 9
